NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-1440


                 MINNEAPOLIS COMMUNITY DEVELOPMENT AGENCY
                       and THE CITY OF MINNEAPOLIS,

                                                              Appellants,

                                            v.

                             David L. Bibb,
       ACTING ADMINISTRATOR, GENERAL SERVICES ADMINISTRATION,

                                                              Appellee.


       Charles N. Nauen, Lockridge Grindal Nauen P.L.L.P., of Minneapolis, Minnesota,
argued for appellants. With him on the brief was William A. Gengler. Of counsel on the
brief were Susan L. Segal and Peter W. Ginder, Office of Minneapolis City Attorney, of
Minneapolis, Minnesota.

       John S. Groat, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for appellee. With him on the
brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director, and
Bryant G. Snee, Deputy Director.

Appealed from: Civilian Board of Contract Appeals

Administrative Judge Martha H. DeGraff
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2008-1440


              MINNEAPOLIS COMMUNITY DEVELOPMENT AGENCY
                      and THE CITY OF MINNEAPOLIS,

                                                     Appellants,

                                         v.

                             David L. Bibb,
       ACTING ADMINISTRATOR, GENERAL SERVICES ADMINISTRATION,

                                                     Appellee.


                                  Judgment

ON APPEAL from the       Civilian Board of Contract Appeals

in CASE NO(S).           385

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge and NEWMAN and RADER, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED January 11, 2010                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk